Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the amendment filed on 12/14/21. As directed by the amendment, claims 1, 3-6, 10, 12, 14, and 19-20 have been amended, claim 2 has been canceled, and claim 21 has been added. Thus, claims 1 and 3-21 are pending in the application.
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention


3.	Claims 1, 3-6, 9-11 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sladek (6,039,042) in view of Dhuper et al (2013/0199520).


However, Dhuper teaches a valve member comprising a concave valve seat on which a flap valve sits (see [0312]). Dhuper teaches that the valve seat can be any number of different shapes, including flat, concave, conical, and parabolic ([0312])..
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the valve seat (“flow control member”) of Sladek to have a concave or convex surface on which the valve member rests as taught by Dhuper. Such a modification is the simple substitution of one known flow control member shape (i.e. the concave or convex valve seat of Dhuper) for another known flow control member shape (i.e. the flat valve seat of Sladek) to obtain the predictable result of providing a surface that supports a valve member.
Regarding claim 3, the modified device of Sladek has the inhalation valve comprises a one-way inhalation flap valve (Sladek, Figs. 2A-2B, valve 20B is a one-way inhalation flap valve).
Regarding claim 4, the modified device of Sladek has the exhalation valve comprising a one-way exhalation flap valve (Sladek, Figs. 2A-2B, valve 20A is a one-way inhalation flap valve).
Regarding claim 5, the modified device of Sladek has the exhalation valve and the chamber housing as configured to direct exhaled air to vent away from the patient's face (Sladek, Fig. 2C, depicts exhaled air being vented away from the patient’s face at 49A).

Regarding claim 9, the modified device of Sladek has the at least one air vent is located on the mouthpiece (Sladek, Fig. 2A, valve 20A covers a vent located on the mouthpiece 11).
	Regarding claim 11, the modified device of Sladek has a flow indicator connected to the inhaler adapter and extending into the interior space of the chamber housing, the flow indicator configured to indicate an inhalation flow rate to the user (Sladek, Fig. 2A, whistle 15; col. 4, ln. 11-14).
Regarding claim 19, Sladek discloses an aerosol inhalation device for use with an inhaler (Figs. 1 and 2A), the device comprising: an aerosol holding chamber including a housing defining a distal end, a proximal end (Figs. 2A and 6, main chamber 12 has a distal nose section 12C and a proximal flange 21), and an interior space between the distal and proximal ends configured to hold an administered dose of aerosol from the inhaler (Fig. 2A chamber 12 has an interior space between its two ends); a mouthpiece coupled to the distal end of the housing (Fig. 2A, mouthpiece 11); an adapter coupled to the proximal end of the housing (Fig. 2A, boot adapter 13), the adapter configured to removably couple to the inhaler (Fig. 2A, boot adapter removable couples to the inhaler component 40); and a valve member operable to allow a flow of aerosol to pass from the interior space of the chamber housing to the mouthpiece but not to the atmosphere during inhalation (Fig. 2B, valve portion 20B), and further operable to allow a flow of exhaled air to pass from the mouthpiece to the atmosphere 
Sladek does not disclose a flow baffle positioned on the distal end of the housing, the flow baffle having a convex surface that extends away from the distal end of the housing and toward the proximal end of the housing.
However, Dhuper teaches a valve member comprising a concave valve seat on which a flap valve sits (see [0312]). Dhuper teaches that the valve seat can be any number of different shapes, including flat, concave, conical, and parabolic ([0312])..
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the valve seat (“flow control member”) of Sladek to have a concave or convex surface on which the valve member rests as taught by Dhuper. Such a modification is the simple substitution of one known flow control member shape (i.e. the concave or convex valve seat of Dhuper) for another known flow control member shape (i.e. the flat valve seat of Sladek) to obtain the predictable result of providing a surface that supports a valve member.
	Regarding claim 20, Sladek discloses a method of administering a dose of aerosol medication to a patient from a metered-dose inhaler, the method comprising: providing an aerosol inhalation spacer (Figs. 1 and 2A) comprising: an aerosol holding chamber including a housing defining a distal end, a proximal end (Figs. 2A and 6, main chamber 12 has a distal nose section 12C and a proximal flange 21), and an interior space between the distal and proximal ends configured to hold an administered dose of aerosol from the inhaler (Fig. 2A chamber 12 has an interior space between its two ends); a mouthpiece coupled to the distal end of the housing (Fig. 2A, mouthpiece 11); 
	Sladek does not disclose a flow baffle positioned on the distal end of the housing, the flow baffle having a convex surface that extends away from the distal end of the housing and toward the proximal end of the housing.
However, Dhuper teaches a valve member comprising a concave valve seat on which a flap valve sits (see [0312]). Dhuper teaches that the valve seat can be any number of different shapes, including flat, concave, conical, and parabolic ([0312])..
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the valve seat (“flow control member”) of Sladek to have a concave or convex surface on which the valve member rests as taught by Dhuper. Such a modification is the simple substitution of one known .
4.	Claims 1 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (5,385,140) in view of Sladek, and further in view of Dhuper.
	Regarding claim 1, Smith discloses an aerosol inhalation spacer for use with a metered-dose inhaler (Fig. 2), the spacer comprising: a chamber housing having a body with an input end and an output end and defining an interior space (Fig. 2, chamber 17 has an input end to the right of the drawing and an output end to the left side of the drawing with an interior space 15); a mouthpiece connected to the output end of the chamber housing (Fig. 2, mouthpiece 22); an inhaler adapter connected to the input end of the chamber housing (Fig. 2, cap 16); and a valve member disposed between the mouthpiece and the output end of the chamber housing (Fig. 2, diaphragm valve 11), the valve member adapted to cooperate with a portion of the chamber housing to form a one-way inhalation valve and a one-way exhalation valve (Fig. 2, support structure 12 of the chamber cooperates with diaphragm valve 11 to form a one-way inhalation valve and a one-way exhalation valve); the one-way inhalation valve configured to allow a flow of aerosol to pass from the interior space of the chamber housing to the mouthpiece but not to the atmosphere during inhalation (Fig. 1, flap 32 opens only during inhalation), and the one-way exhalation valve configured to allow a flow of exhaled air to pass from the mouthpiece to the atmosphere but not to the interior space of the chamber housing during exhalation (Fig. 1, flap 31 opens only during exhalation to allow exhaled gas to flow to atmosphere).

	However, Sladek teaches making inhalation spacer transparent (Col. 3, ln. 27).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the chamber of Smith to be transparent as taught by Sladek in order to allow a user to see if the medication has actually been dispensed into the chamber.
The modified device of Smith does not have the valve member including a concave surface or a flow control member disposed at the output end of the chamber housing and having a convex surface that is received within the concave surface of the valve member.
However, Dhuper teaches a valve member comprising a concave valve seat on which a flap valve sits (see [0312]). Dhuper teaches that the valve seat can be any number of different shapes, including flat, concave, conical, and parabolic ([0312])..
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the valve seat (“flow control member”) of the modified device of Smith to have a concave or convex surface on which the valve member rests as taught by Dhuper. Such a modification is the simple substitution of one known flow control member shape (i.e. the concave or convex valve seat of Dhuper) for another known flow control member shape (i.e. the flat valve seat of Sladek) to obtain the predictable result of providing a surface that supports a valve member.

	Regarding claim 7, the modified device of Smith has the at least one air vent is located on an exterior sidewall of the chamber housing (Smith, Fig. 1, vent channel 27 is located on an exterior sidewall of the chamber 17).
Regarding claim 8, the modified device of Smith has the mouthpiece further comprising a shroud portion configured to cover a side of the output end of the chamber housing and at least partially cover the at least one air vent (Smith, Fig. 1, housing 23 covers the output end of the chamber 17 and partially covers the vent channel 27).
Regarding claim 9, the modified device of Smith has the at least one air vent as located on the mouthpiece (Smith, Fig. 5a, depicts exit ports 37 on the mouthpiece 22).
Regarding claim 10, the modified device of Smith has a plurality of air vents, wherein the plurality of air vents are disposed around a circumference of the mouthpiece, wherein at least one of the plurality of air vents is disposed on one side of the mouthpiece, and wherein at least one of the plurality of air vents is disposed on an opposing side of the mouthpiece (Smith, Fig. 5a, depicts exit ports 37 being disposed around the entire circumference of the mouthpiece 22).
5.	Claims 12-16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sladek in view of Dhuper, as applied to claim 11 above, and further in view of Alizoti et al (2017/0333645).
	Regarding claim 12, the modified device of Sladek has the flow indicator comprising an audible signaling portion (Sladek, Fig. 2A, whistle 15).

	However, Alizoti teaches a valved holding chamber comprising a pinwheel placed within the chamber such that the rotational speed of the pinwheel changes with changing flow rate ([0170]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the flow indicator of the modified device of Sladek to additionally include a visual signaling portion in the form of a pinwheel as taught by Alizoti in order to provide an additional sensory means for a user to know how forcefully they are inhaling.
	Regarding claim 13, the modified device of Sladek has the visual signaling portion as located within an inhalation flowpath (Alizoti, [0170], discloses that the pinwheel is in the inhalation flow path).
	Regarding claim 14, the modified device of Sladek has the visual signaling portion comprising a pinwheel configured to spin in response to an inhalation airflow (Alizoti, [0170]), the pinwheel configured to visibly indicate the inhalation flow rate to the user via the transparent chamber housing (Sladek, col. 3, ln. 27, discloses that the main chamber can be transparent, wherein the modified device would have the pinwheel of Alizoti visible through the transparent chamber housing of Sladek).
	Regarding claim 15, the modified device of Sladek has the audible signaling portion including a noisemaker configured to make an audible sound if the inhalation flow rate exceeds a predetermined level (Sladek, Fig. 2A, whistle 15).
	Regarding claim 16, the modified device of Sladek has the noisemaker as a whistle (Sladek, Fig. 2A, whistle 15).

	The modified device of Sladek does not have the flow indicator including a rotatable pinwheel couple to the whistle, such that an inhalation flow path is directed to the rotatable pinwheel through the whistle.
	However, Alizoti teaches a valved holding chamber comprising a pinwheel placed within the chamber such that the rotational speed of the pinwheel changes with changing flow rate ([0170]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the flow indicator of the modified device of Sladek to additionally include a visual signaling portion in the form of a pinwheel that is coupled to the whistle as taught by Alizoti to provide an additional sensory means for a user to know how forcefully they are inhaling.
6.	Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sladek in view of Dhuper, as applied to claim 1 above, and further in view of Puderbaugh et al (6,026,807).
	Regarding claim 17, the modified device of Sladek has the inhaler adapter comprising an inhaler port (Fig. 2A, central passage 31).
	The modified device of Sladek does not disclose the inhaler port having a flexible cover.
	However, Puderbaugh teaches a spacer configured to be used with an inhaler, wherein the port for receiving the boot of the inhaler has a flexible cover (Fig. 3 elastomeric sleeve 52) for assisting in fixing the inhaler to the port of the spacer (Col. 3, ln. 51-61).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the inhaler port of the modified device of Sladek to have a flexible cover as taught by Puderbaugh in order to better secure the inhaler into the inhaler port.
	Regarding claim 18, the modified device of Sladek has the flexible cover comprising an elastomeric wing (Puderbaugh, Fig. 3, elastomeric fingers 53 formed out of cuts 54).
Response to Arguments
7.	Applicant’s arguments filed on 12/14/21 regarding claims 1, 19, and 20 and regarding Sladek failing to teach the convex and concave surfaces of the flow control member and the valve member have been considered, but are moot in view the new grounds of rejection presented in this office action. 
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571)272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785